7 Ill. App. 2d 15 (1955)
128 N.E.2d 629
Dewey Hyman et al., Copartners, Doing Business as H. Hyman and Co., Plaintiffs-Appellants,
v.
230 So. Franklin Corporation; Arthur Rubloff & Co.; American National Bank and Trust Company, Individually and as Trustee Under Trust No. 7515; Samuel R. Ballis et al., Individually and as Copartners, Doing Business as Jackson-Franklin Building, Defendants-Appellees.
Gen. No. 46,537.
Illinois Appellate Court  First District, First Division.
June 13, 1955.
Released for publication September 15, 1955.
Hinshaw, Culbertson, Moelmann & Hoban, for plaintiffs-appellants.
John L. Kirkland, of counsel.
Immenhausen, Banovitz & Balin, for defendants-appellees.
Meyer C. Balin, of counsel.
Schuyler, Richert & Stough, for defendant-appellee Arthur Rubloff & Co.
Jay Stough, and Joseph R. Julin, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.